                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

JONATHAN ARMAND HARRIS,
                                                  Case No. 3:19-cv-02112-MO
                      Plaintiff,
                                                  ORDER TO DISMISS
       v.

CLACKAMAS COUNTY, et al.,

                      Defendants.

MOSMAN, District Judge.

       Plaintiff,      an inmate at the Multnomah County Jail,                            brings

this   civil    rights      action   pursuant          to    42    U.S.C.    §    1983.    In   a

separate Order, the Court has granted Plaintiff leave to proceed

in   f orma   pauper is.     However,      for    the       reasons    set       forth    below,

Plaintiff's Complaint is dismissed for failure to state a claim

upon which relief may be granted. See 28 U.S.C. § 1915(e) (2).

                                      BACKGROUND

       Much    like    in   Harris    v.    City       of    Portland,       3:19-02041-MO,

Plaintiff      alleges      that   that    he    was    the       victim of       an   unlawful

        1 - ORDER TO DISMISS
arrest by the Portland Police Bureau. He claims that as a result

of     the     unlawful        arrest,      he     was    incarcerated                where      various

individuals            infringed     upon    his     civil         rights.         Plaintiff            seeks

various compensatory and punitive damages.

                                            STANDARDS

        Pursuant to 28 U.S.C. § 1915A(a), the Court is required to

screen prisoner complaints seeking relief against a governmental

entity, officer, or employee and must dismiss a complaint if the

action is frivolous,                malicious,      or fails to state a claim upon

which     re 1 i e f    may    be   granted .      28    U. S . C .      §§     1915 ( e ) ( 2 ) ( B)     and

1915A(b).       In order to state a claim,                   Plaintiff's Complaint must

contain sufficient factual matter which,                              when accepted as true,

gives    rise      to     a    plausible     inference            that        defendants        violated

plaintiff's constitutional rights.                       Ashcroft v.               Iqbal,      556 U.S.

662,    67 8    ( 200 9) ;    Bell Atlantic Corp.             v.      Twombly,        550 U.S.           554,

556-57       (2007).      "Threadbare recitals of the elements of a cause

of     action,         supported     by     mere    conclusory            statements,             do      not

suffice." Iqbal, 556 U.S. at 678.

        Dismissal        for    failure      to    state      a     claim        is    proper       if     it

appears beyond doubt that Plaintiff can prove no set of facts in

support of his claims that would entitle him to relief. Ortez v.

Washington County,              88 F.3d 804,        806      (9th Cir.            1996);      Cervantes

         2 - ORDER TO DISMISS
v. City of San Diego, 5 F.3d 1273, 1274 (9th Cir. 1993). Because

Plaintiff            is    proceeding         pro     se,           the    Court      construes             his

pleadings           liberally and affords him the benefit of any doubt.

Erickson v.            Pardus,     551 U.S.         89,    94       (2007);       Ortez,    88    F.3d at

806.

                                              DISCUSSION

        Pursuant to Fed. R. Civ. P. 8(a), a complaint shall include

"a     short        and   plain     statement        of     the          claim    showing        that       the

pleader        is     entitled to        relief."         "Each averment              of    a    pleading

shall be simple,              concise and direct." Fed.                      R.    Ci v.   P.    8 ( e) .    If

the     factual           elements       of    a    cause           of    action      are       scattered

throughout the complaint but are not organized into a "short and

plain statement of the claim," dismissal for failure to satisfy

Rule 8(a)           is proper.       Sparling v.          Hoffman Constr.                Co.,    864 F.2d

635,    640     (9th Cir.         1988);      see also Nevijel v.                  North Coast Life

Ins . Co . ,        6 51 F . 2 d 6 71,   6 7 4 ( 9th Cir . 19 81 )               (district court may

dismiss an action with prejudice due to a litigant's failure to

comply with Rule 8(a) if meaningful, less drastic sanctions have

been explored). The propriety of dismissal for failure to comply

with Rule 8 does not depend on whether the complaint is wholly

without        merit--the         requirement         of        a    pleading       to     be    "simple,

concise, and direct," applies to good claims as well as bad, and


         3 - ORDER TO DISMISS
is a basis for dismissal independent of Rule 12 (b) (6).                                                 McHenry

v. Renne,          84 F.3d 1172, 1179 (9th Cir. 1996).

        In addition, a plaintiff wishing to bring a cause of action

pursuant          to     42    U.S.C.        §     1983 must          demonstrate          compliance with

the    following              factors:           ( 1)   a    violation of             rights     protected by

the Constitution or created by federal statute;                                            (2)       proximately

caused;       (3)       by conduct of a                     person;       (4)    acting under color of

state     law.          Crumpton        v.        Gates,       947    F.2d       1418,     1420       (9th     Cir.

1991).       A     plaintiff           "must            plead    that          each                   defendant,

through the official's own individual actions,                                           has violated the

Constitution."                 Iqbal,    556 U.S. at 676; see also Taylor v. List,

880    F.2d 1040,              1045     (9th Cir.             1989)        ("Liability under             section

1983 arises only upon a showing of personal participation by the

defendant" in the alleged constitutional deprivation).

        In    this        case        Plaintiff             brings        suit    against        a    number     of

municipal entities,                   but he makes no claim that would establish

liability.             See Monell        v.        Department         of Social          Servs.,       436 U.S.

658,     690-91          (1978).        In        addition,          to    the    extent       he     wishes     to

complain           about        his     allegedly             unlawful           arrest,        that     is     the

subject           of     Plaintiff's               litigation             in    another        pending        case,

Harris       v.        City    of     Portland,             3:19-02041-MO,            and his        attempt     to

litigate the same claim across multiple cases is frivolous.                                                     See


         4 - ORDER TO DISMISS
e.g.,    Cato v.       United States,              70 F.3d 1103,               1105 n.2          (9th Cir.

1995).

        The remainder of Plaintiff's Complaint is deficient insofar

as it does not include a short, plain statement of his discrete

claims,       making         them        difficult        to     ascertain.               In     addition,

Plaintiff       fails       to clearly identify how each named Defendant,

acting under color of state law, personally participated in the

deprivation of a federal constitutional right.                                      In this respect,

Plaintiff       fails        to    state      a    claim        upon      which          relief    may   be

granted.

                                             CONCLUSION

        Based    on        the    foregoing,        IT     IS    ORDERED            that       Plaintiff's

Complaint (#1) is DISMISSED for failure to state a claim. Should

Plaintiff       wish       to     proceed with           this     action,           he    must    file   an

amended complaint curing the deficiencies noted above within 30

days     of   the      date       of     this      Order.       Should         Plaintiff          wish   to

continue      with         this    case,      he    must        file      an    amended          complaint

within 30 days that:                   (1)   cures the deficiencies with his prior

Complaint;          ( 2)         names       all     defendants                in        its      caption;

( 3) describes         how each named defendant personally participated

in the deprivation of a federal right;                             ( 4)    does not incorporate

any prior document by reference; and (5) is on the form provided


         5 - ORDER TO DISMISS
by the Court.      Plaintiff's failure to do so will result in the

dismissal of this case with prejudice.

     The   Clerk    is   directed   to   send   Plaintiff   a   civil   rights

complaint form for his use.

     IT IS SO ORDERED.

     DATED t h i s ~ day of March, 2020.




                                                                Judge




      6 - ORDER TO DISMISS
